United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3766
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Ricardo Escatel-Chavez, also known   * District of South Dakota.
as Miguel Rodriguez,                 *
                                     *     [UNPUBLISHED]
            Appellant.               *
                                ___________

                             Submitted: September 23, 2005
                                Filed: September 30, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ricardo Escatel-Chavez (Escatel) pleaded guilty to illegally reentering the
United States after having been deported, in violation of 8 U.S.C. § 1326(a). The
district court1 explicitly stated that the Sentencing Guidelines were advisory only,
found Escatel was subject to a 16-level enhancement based on a prior conviction, and
determined a Guidelines imprisonment range of 57-71 months. The court sentenced


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
Escatel to 60 months in prison and 3 years supervised release, after considering the
factors listed in 18 U.S.C. § 3553(a) and concluding that his criminal history and the
facts in this case warranted such a sentence.

       On appeal, counsel initially moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967); counsel now moves to withdraw that motion, and
asks to continue this appeal as a non-Anders appeal or, alternatively, for remand in
light of United States v. Booker, 125 S. Ct. 738 (2005).

       We grant counsel’s motion to withdraw her initial motion to withdraw, but
otherwise deny her motion because any possible Booker argument fails. The record
reveals that the district court properly calculated a sentencing range under advisory
Guidelines and considered the sentencing factors in section 3553(a), and we conclude
the sentence is not unreasonable. See Booker, 125 S. Ct. at 756-57 (Guidelines are
only advisory); United States v. Pirani, 406 F.3d 543, 551 (8th Cir. 2005) (en banc)
(holding Booker error is avoided when district court calculates proper Guidelines
sentencing range, treats Guidelines as advisory, and imposes reasonable sentence),
petition for cert. filed, (U.S. July 27, 2005) (No. 05-5547).

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                         -2-